ACCEPTED
                                                                                           12-15-00003-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      7/22/2015 4:29:50 PM
                                                                                             CATHY LUSK
                                                                                                    CLERK

                                NO. 12-15-00003-CR

            ON APPEAL FROM THE 159TH JUDICIAL DISTRICT COURTFILED IN
                        ANGELINA COUNTY, TEXAS       12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                          CAUSE NO. 2013-0731        7/22/2015 4:29:50 PM
                                                                     CATHY S. LUSK
                                                       TH               Clerk
 DEQUISHA JACKSON                       § IN THE 12 COURT           OF APPEALS
                                        §
                                        § OF
 vs.                                    §
                                        §
 STATE OF TEXAS                         § TYLER, TEXAS


AMENDED MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Dequisha Jackson, Appellant in the above styled and numbered
cause, and moves this Court to grant an extension of time to file appellant's brief,
pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good
cause shows the following:
       1.      This case is on appeal from the 159th District Court of Angelina
County, Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Dequisha
Jackson, and numbered 2013-0731. Appellant was convicted of Manslaughter.
       4.      Appellant was assessed a sentence of Fifteen (15) years in Texas
Department of Criminal Justice Institutional Division on December 17, 2015.
       5.      Notice of appeal was given on December 30, 2015.
       6.      The clerk's record was filed on February 17, 2015; the reporter's record
was filed on May 21, 2015.
       7.      The appellate brief was presently due on July 22, 2015.
       8.      Appellant requests an extension of time of thirty (30) days from the
current due date.
      9.     One extension to file the brief have been received in this cause.
      10.    Defendant is currently incarcerated.
      11.    Appellant relies on the following facts as good cause for the requested
extension:
      Counsel is currently in a jury trial as the attorney ad litem for a child in a case
with the Texas Department of Family and Protective Services that is expected to
continue until the end of the week and will be unable to proof and complete the
appeal due this date.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                               Respectfully submitted:

                                                 /s/John D. Reeves
                                               ____________________
                                               John D. Reeves
                                               Attorney at Law
                                               1007 Grant
                                               Lufkin, Texas 75901
                                               Phone (936) 632-160
                                               Fax: (936) 632-1640
                                               tessabellus@yahoo.com
                                               SBOT # 16723000
                                               Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who is not opposed to an extension.

                                     /s/John D. Reeves
                                     ___________________________
                                     John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 22nd day of July, 2015
forwarded to State’s Attorney, April Ayers-Perez, Angelina County, by electronic
service at aprerez@angelinacounty.net.


                                     /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Dequisha Jackson